258 S.W.3d 928 (2008)
Rodney E. BRADLEY, Appellant,
v.
STATE of Missouri, Respondent.
No. WD 68616.
Missouri Court of Appeals, Western District.
August 12, 2008.
Rodney E. Bradley, Cameron, MO, pro se.
Jamie P. Rasmussen, Jefferson City, MO, for Respondent.
Before JAMES M. SMART, JR., P.J., LISA WHITE HARDWICK, and JAMES EDWARD WELSH, JJ.

ORDER
PER CURIAM.
Rodney E. Bradley appeals the circuit court's judgment denying his petition for return of property under section 542.301, RSMo Cum.Supp. 2007. We affirm. Rule 84.16(b).